DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: para [0026] lines 5 and 6 refer to “Network Devices 140, 182”, which should read “Network Devices 140, 180”; para [0027] lines 1 and 4 read “Client Device 180” which should read “Client Device 184”; para [0027] line 6 reads “access devices 100” which should read “access devices 110”; para [0030] line 9 reads “connections 114, 116, 160, 164, 166” which should read “connections 114, 116, 142, 144, 146, 148, 182”.  
Appropriate correction is required.

Claim Objections
Claim 1 objected to because of the following informalities:  the limitations beginning with “processing” and “determining” should instead begin with “process” and “determine”; the fourth to last line “identifying” should read “identify”; and the last line “executing” should read “execute”.  Appropriate correction is required.
Claim 8 objected to because of the following informalities:  line 3 “receive” should read “received”.  Appropriate correction is required.
Claim 13 objected to because of the following informalities:  the third to last line “bloc” should read “block”.  Appropriate correction is required.
Claims 4, 12, and 18 objected to because of the following informalities:  the preamble reads “further comprises” which should read “further comprising”.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Using the subject matter eligibility test from page 74621 of the Federal Register Notice titled “2014 Interim Guidance on Patent Subject Matter Eligibility,” a two-step process is performed. Under step 1, the claims are analyzed to determine if the claim is directed to a process, machine, article of manufacture, or composition of matter. In this case, claims 1-8 are directed to a device, which is a machine or article of manufacture; claims 9-14 are directed to a method, which is a process; and claims 15-20 are directed to a computer-readable media, which is a machine or an article of manufacture. Step 2A (part 1 of the Mayo test), using the guidance from pages 50-57 of the Federal Register Vol. 84 No. 4 from Monday, January 7, 2019, requires applying a two-prong inquiry. In Prong One, examiners evaluate whether the claim recites a judicial exception, determining if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea. In this case, claim 1 recites processing voice source data, processing position data, determining correlation, identifying that a command originates from a location, and executing the command, which are mental processes. In Prong Two, examiners evaluate whether the judicial exception is integrated into a practical application that imposes a meaningful limit on the judicial exception. In this case, the voice source processing system and positioning system are performable by a generic computer, and elements such as memory, processor, and computer readable media are all generic computing components.
Step 2B (part 2 of the Mayo test) requires analyzing the claims to determine if they recite additional elements that amount to significantly more than the judicial exception. In this case, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea itself.  

Regarding claims 1, 9, and 15, processing voice source data, processing position data, determining correlation, identifying that a command originates from a location, and executing the command are mental processes, which is an abstract idea. The voice source processing system and positioning system are performable by a generic computer, and elements such as memory, processor, and computer readable media are all generic computing components, which do not constitute integration into a practical application, or significantly more.

Regarding claims 2, 8, 10, and 16, the limitations are further clarifications of the above abstract ideas.

Regarding claims 3, 5, 11, 14, 17, and 20, dividing an area into 3D blocks and determining a probability is above a threshold are mental processes, which are abstract ideas without integration into a practical application or significantly more.

Regarding claims 4, 12, and 18, determining non-correlation, identifying a source as non-human, and discarding a command are mental processes, which are abstract ideas without integration into a practical application or significantly more.

Regarding claims 6, 13, and 19, dividing an area into 3D blocks, calculating a probability, ignoring block regions, determining conditions are met, and determining a source as non-human are mental processes, which are abstract ideas without integration into a practical application or significantly more.

Regarding claim 7, processing an audio command is a mental process, which is an abstract idea without integration into a practical application and without significantly more.

The limitations of the claims, taken alone, do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. Applicable case law cited in the Federal Register includes, but is not limited to: Alice Corp., 134 S. Ct. at 2355-56, Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014), Benson, 409 U.S. at 63.

See "Preliminary Examination Instructions in view of the Supreme Court Decision in Alice Corporation Pty. Ltd. v. CLS Bank International, et al.," dated June 25, 2014, and the Federal Register notice titled "2014 Interim Guidance on Patent Subject Matter Eligibility" (79 FR 74618).

	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8-10, and 15-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Day (US 10,681,313 B1).

Regarding claim 1, Day teaches:
An audio processing device, comprising: 
a voice source processing system for generating voice source data from an audio signal associated with an audio command (col. 11 line 66 - col. 12 line 18, where the processor analyzes speech patterns from the directional audio); 
a positioning system for receiving position data associated with a position of a human (col. 3 lines 44-51, where the camera system locates the speaker); 
a memory storing computer-readable instructions (Fig. 2 element 118, col. 4 lines 6-20, where memory is used); and 
a processor (Fig. 2 element 116, col. 4 lines 6-20, where memory is used) configured to execute the computer-readable instructions to: 
processing the voice source data to determine a location of a source of the audio signal associated with the audio command (col. 8 lines 21-31, col. 13 lines 15-33, where the audio signal is used to determine the location of the speech command); 
processing the position data to identify whether the human is positioned at the location of the source of the audio signal associated with the audio command (col. 3 lines 44-60, col. 12 lines 41-56, where the camera system identifies the speaker at the location of the audio source); 
determining that the position data and the location of the source of the audio signal associated with the audio command correlate (col. 22 lines 19-38, where the location in audio and video are correlated); 
based on determining that the position data and the location of the source of the audio signal associated with the audio command correlate, identifying that the audio command originates from the human positioned at the location (Fig. 7 elements 314, 322, col. 19 lines 12-38, where the identity of the audio source is determined in response to the correlation); and 
based on identifying the audio command as originating from the human positioned at the location, executing the audio command (Fig. 8 element 372, col. 20 lines 25-51, where the response to the audio command is performed).  

Regarding claim 2, Day teaches:
The audio processing device of claim 1, wherein the positioning system comprises one or more of a wireless positioning system that uses wireless signals to determine when the human is positioned at the location, and an imaging positioning system that captures image data for identifying when the human is positioned at the location (Fig. 2 elements 112a-n, col. 4 lines 6-20, 55-60, where capture devices are used to capture images).  

Regarding claim 8, Day teaches:
The audio processing device of claim 1, wherein the processor determines that the position data and the voice source data correlate by processing location data received from the positioning system using a position estimator and processing the voice source data receive from the voice source processing system using a sound source estimator (col. 22 lines 19-38, where the location in audio and video are correlated).  

Regarding claim 9, Day teaches:
A method for classifying a source of an audio signal, comprising: 
processing voice source data, received from a voice source processing system, to determine a location of a source of the audio signal associated with an audio command (col. 8 lines 21-31, col. 13 lines 15-33, where the audio signal is used to determine the location of the speech command); 
processing position data, received from a positioning system, to identify whether a human is positioned at the location of the source of the audio signal associated with the audio command (col. 3 lines 44-60, col. 12 lines 41-56, where the camera system identifies the speaker at the location of the audio source); 
determining that the position data and the location of the source of the audio signal associated with the audio command correlate (col. 22 lines 19-38, where the location in audio and video are correlated); 
based on determining that the position data and the location of the source of the audio signal associated with the audio command correlate, identifying that the audio command originates from the human positioned at the location (Fig. 7 elements 314, 322, col. 19 lines 12-38, where the identity of the audio source is determined in response to the correlation); and 
based on identifying the audio command as originating from the human positioned at the location, executing the audio command (Fig. 8 element 372, col. 20 lines 25-51, where the response to the audio command is performed).  

Regarding claim 10, Day teaches:
The method of claim 9, wherein the receiving, from the positioning system, location data further comprises one or more of receiving from a wireless positioning system that uses wireless signals to determine when the human is positioned at the location, and receiving from an imaging positioning system image data for identifying when the human is positioned at the location (Fig. 2 elements 112a-n, col. 4 lines 6-20, 55-60, where capture devices are used to capture images).  

Regarding claim 15, Day teaches:
A non-transitory computer-readable media (col. 22 lines 38-55, where software is executed from a medium) having computer-readable instructions stored thereon, which when executed by a processor causes the processor to perform operations comprising: 
processing voice source data, received from a voice source processing system, to determine a location of a source of an audio signal associated with an audio command (col. 8 lines 21-31, col. 13 lines 15-33, where the audio signal is used to determine the location of the speech command); 
processing position data, received from a positioning system, to identify whether a human is positioned at the location of the source of the audio signal associated with the audio command (col. 3 lines 44-60, col. 12 lines 41-56, where the camera system identifies the speaker at the location of the audio source); 
determining that the position data and the location of the source of the audio signal associated with the audio command correlate (col. 22 lines 19-38, where the location in audio and video are correlated); 
based on determining that the position data and the location of the source of the audio signal associated with the audio command correlate, identifying that the audio command originates from the human positioned at the location (Fig. 7 elements 314, 322, col. 19 lines 12-38, where the identity of the audio source is determined in response to the correlation); and 
based on identifying the audio command as originating from the human positioned at the location, executing the audio command (Fig. 8 element 372, col. 20 lines 25-51, where the response to the audio command is performed).  

Regarding claim 16, Day teaches:
The non-transitory computer-readable media of claim 15, wherein the receiving, from the positioning system, location data further comprises one or more of receiving from a wireless positioning system that uses wireless signals to determine when the human is positioned at the location, and receiving from an imaging positioning system image data for identifying when the human is positioned at the location (Fig. 2 elements 112a-n, col. 4 lines 6-20, 55-60, where capture devices are used to capture images).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 11, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Hafizovic et al. (US 2018/0329020 A1), hereinafter referred to as Hafizovic, and further in view of Kolavennu et al. (US 2017/0109613 A1), hereinafter referred to as Kolavennu.

Regarding claim 3, Day teaches:
The audio processing device of claim 1, wherein the processor determines that the position data and the location of the source of the audio signal associated with the audio command correlate by
Day does not teach:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions; 
determining, from the voice source data, a probability of a sound source is at location Rn is greater than a threshold of the probability of the sound source being at location Rn; and 
determining, from the position data, a probability of the human being positioned at region Rn is greater than a threshold of probability of the human is at the sound source at location Rn.  
Hafizovic teaches:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions (para [0014], [0070], where a 2D projection of a 3D zone of interest is represented as a map); 
determining, from the voice source data, a probability of a sound source is at location R, is greater than a threshold of the probability of the sound source being at location Rn (para [0065], where the sound signal having a close match, corresponding to being above a threshold, are given a higher score); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Day by using the probabilities of Hafizovic (Hafizovic para [0064-70]) in the determination of Day (Day col. 22 lines 19-38), by combining different scores to determine a probability corresponding to a likelihood of an object being present in a certain cell (Hafizovic para [0064]).
Kolavennu teaches:
determining, from the position data, a probability of the human being positioned at region Rn is greater than a threshold of probability of the human is at the sound source at location Rn (para [0017], where the similarity, interpreted as the probability, is compared to a threshold).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (voice source data) with other components (position data); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 11, Day teaches:
The method of claim 9, wherein the determining that the position data and the location of the source of the audio signal associated with the audio command correlate by
Day does not teach:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions; 
determining, from the voice source data, a probability of a sound source at location Rn is greater than a threshold of the probability of the sound source being at location Rn; and 
determining, from the position data, a probability of the human being positioned at region Rn is greater than a threshold of probability of the human is at the sound source at location Rn.  
Hafizovic teaches:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions (para [0014], [0070], where a 2D projection of a 3D zone of interest is represented as a map); 
determining, from the voice source data, a probability of a sound source at location Rn is greater than a threshold of the probability of the sound source being at location Rn (para [0065], where the sound signal having a close match, corresponding to being above a threshold, are given a higher score); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Day by using the probabilities of Hafizovic (Hafizovic para [0064-70]) in the determination of Day (Day col. 22 lines 19-38), by combining different scores to determine a probability corresponding to a likelihood of an object being present in a certain cell (Hafizovic para [0064]).
Kolavennu teaches:
determining, from the position data, a probability of the human being positioned at region Rn is greater than a threshold of probability of the human is at the sound source at location Rn (para [0017], where the similarity, interpreted as the probability, is compared to a threshold).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (voice source data) with other components (position data); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 17, Day teaches:
The non-transitory computer-readable media of claim 15, wherein the determining that the position data and the location of the source of the audio signal associated with the audio command correlate by
Day does not teach:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions; 
determining, from the voice source data, a probability of a sound source is at location Rn is greater than a threshold of the probability of the sound source being at location Rn; and 
determining, from the position data, a probability of the human being positioned at region Rn is greater than a threshold of probability of the human is at the sound source at location Rn.  
Hafizovic teaches:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions (para [0014], [0070], where a 2D projection of a 3D zone of interest is represented as a map); 
determining, from the voice source data, a probability of a sound source is at location Rn is greater than a threshold of the probability of the sound source being at location Rn (para [0065], where the sound signal having a close match, corresponding to being above a threshold, are given a higher score); and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Day by using the probabilities of Hafizovic (Hafizovic para [0064-70]) in the determination of Day (Day col. 22 lines 19-38), by combining different scores to determine a probability corresponding to a likelihood of an object being present in a certain cell (Hafizovic para [0064]).
Kolavennu teaches:
determining, from the position data, a probability of the human being positioned at region Rn is greater than a threshold of probability of the human is at the sound source at location Rn (para [0017], where the similarity, interpreted as the probability, is compared to a threshold).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (voice source data) with other components (position data); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Claim(s) 4, 12, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Feng et al. (US 10,206,036 B1), hereinafter referred to as Feng.

Regarding claim 4, Day teaches:
The audio processing device of claim 1 further comprises determining that the position data and the voice source data do not correlate, identifying the audio command as originating from a source based on determining that the position data and the location of the source of the audio signal associated with the audio command does not correlate, and discarding the audio command (col. 17 line 59 - col. 18 line 8, where if no facial match is detected, interpreted as not correlating, the command is ignored).  
Day does not teach:
a non-human source
Feng teaches:
The audio processing device of claim 1 further comprises determining that the position data and the voice source data do not correlate, identifying the audio command as originating from a non-human source based on determining that the position data and the location of the source of the audio signal associated with the audio command does not correlate, and discarding the audio command (col. 4 line 66 - col. 5 line 13, where if no human face is detected within the image of a sound source location, the audio signal is disregarded as not being from a human).  
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (no face match) with other components (face not detected); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 12, Day teaches:
The method of claim 9 further comprises: 
determining that the position data and the location of the source of the audio signal associated with the audio command do not correlate (col. 17 line 59 - col. 18 line 8, where if no facial match is detected, interpreted as not correlating, the command is ignored);
discarding the audio command (col. 17 line 59 - col. 18 line 8, where if no facial match is detected, interpreted as not correlating, the command is ignored).  
Day does not teach:
based on the position data and the location of the source of the audio signal associated with the audio command not correlating, identifying the audio command as originating from a non-human source; and
Feng teaches:
based on the position data and the location of the source of the audio signal associated with the audio command not correlating, identifying the audio command as originating from a non-human source (col. 4 line 66 - col. 5 line 13, where if no human face is detected within the image of a sound source location, the audio signal is disregarded as not being from a human); and
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (no face match) with other components (face not detected); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Regarding claim 18, Day teaches:
The non-transitory computer-readable media of claim 15 further comprises: 
determining that the position data and the location of the source of the audio signal associated with the audio command do not correlate (col. 17 line 59 - col. 18 line 8, where if no facial match is detected, interpreted as not correlating, the command is ignored);
discarding the audio command (col. 17 line 59 - col. 18 line 8, where if no facial match is detected, interpreted as not correlating, the command is ignored).  
Day does not teach:
based on the position data and the location of the source of the audio signal associated with the audio command not correlating, identifying the audio command as originating from a non-human source; and
Feng teaches:
based on the position data and the location of the source of the audio signal associated with the audio command not correlating, identifying the audio command as originating from a non-human source (col. 4 line 66 - col. 5 line 13, where if no human face is detected within the image of a sound source location, the audio signal is disregarded as not being from a human); and
The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (no face match) with other components (face not detected); the substituted components and their functions were known in the art; one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable.

Claim(s) 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Day, in view of Hafizovic.

Regarding claim 5, Day teaches:
The audio processing device of claim 1, wherein the processor determines that the position data and the voice source data do not correlate by:
Day does not teach:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions; 
determining, from the voice source data, a probability of a sound source is at location Rn and, from the position data, a probability of the human being positioned at region Rn; and 
wherein at least one of the probability of the sound source is at location Rn is not greater than a threshold of the probability of the sound source being at location Rn or the probability of the human being at region Rn is not greater than a threshold of probability of the human is at the sound source at location Rn.  
Hafizovic teaches:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions (para [0014], [0070], where a 2D projection of a 3D zone of interest is represented as a map); 
determining, from the voice source data, a probability of a sound source is at location Rn and, from the position data, a probability of the human being positioned at region Rn (para [0065], [0067-68], where the audio analysis score and video analysis scores are considered the probabilities); and 
wherein at least one of the probability of the sound source is at location Rn is not greater than a threshold of the probability of the sound source being at location Rn or the probability of the human being at region Rn is not greater than a threshold of probability of the human is at the sound source at location Rn (para [0065], where a sound signal not having a close match, corresponding to being below a threshold, are given a lower score).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Day by using the probabilities of Hafizovic (Hafizovic para [0064-70]) in the determination of Day (Day col. 22 lines 19-38), by combining different scores to determine a probability corresponding to a likelihood of an object being present in a certain cell (Hafizovic para [0064]).

Regarding claim 14, Day teaches:
The method of claim 9, wherein the determining that the position data and the location of the source of the audio signal associated with the audio command do not correlate further comprises:
Day does not teach:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions; 
determining, from the voice source data, a probability of a sound source is at location Rn and, from the position data, a probability of the human being positioned at region Rn; and 
wherein at least one of the probability of the sound source at location Rn is not greater than a threshold of the probability of the sound source being at location Rn or the probability of the human at region Rn is not greater than a threshold of probability of the human is at the sound source at location Rn.  
Hafizovic teaches:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions (para [0014], [0070], where a 2D projection of a 3D zone of interest is represented as a map); 
determining, from the voice source data, a probability of a sound source is at location Rn and, from the position data, a probability of the human being positioned at region Rn (para [0065], [0067-68], where the audio analysis score and video analysis scores are considered the probabilities); and 
wherein at least one of the probability of the sound source at location Rn is not greater than a threshold of the probability of the sound source being at location Rn or the probability of the human at region Rn is not greater than a threshold of probability of the human is at the sound source at location Rn (para [0065], where a sound signal not having a close match, corresponding to being below a threshold, are given a lower score).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Day by using the probabilities of Hafizovic (Hafizovic para [0064-70]) in the determination of Day (Day col. 22 lines 19-38), by combining different scores to determine a probability corresponding to a likelihood of an object being present in a certain cell (Hafizovic para [0064]).

Regarding claim 20, Day teaches:
The non-transitory computer-readable media of claim 15, wherein the determining that the position data and the location of the source of the audio signal associated with the audio command do not correlate further comprises:
Day does not teach:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions; 
determining, from the voice source data, a probability of a sound source is at location Rn and, from the position data, a probability of the human being positioned at region Rn; and 
wherein at least one of the probability of the sound source at location Rn is not greater than a threshold of the probability of the sound source being at location Rn or the probability of the human at region Rn is not greater than a threshold of probability of the human is at the sound source at region Rn.
Hafizovic teaches:
dividing an area around the location of the source of the audio signal into three- dimensional (3D) block regions (para [0014], [0070], where a 2D projection of a 3D zone of interest is represented as a map); 
determining, from the voice source data, a probability of a sound source is at location Rn and, from the position data, a probability of the human being positioned at region Rn (para [0065], [0067-68], where the audio analysis score and video analysis scores are considered the probabilities); and 
wherein at least one of the probability of the sound source at location Rn is not greater than a threshold of the probability of the sound source being at location Rn or the probability of the human at region Rn is not greater than a threshold of probability of the human is at the sound source at region Rn (para [0065], where a sound signal not having a close match, corresponding to being below a threshold, are given a lower score).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Day by using the probabilities of Hafizovic (Hafizovic para [0064-70]) in the determination of Day (Day col. 22 lines 19-38), by combining different scores to determine a probability corresponding to a likelihood of an object being present in a certain cell (Hafizovic para [0064]).

Allowable Subject Matter
Claims 6-7, 13, and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of Day, Hafizovic, Feng, and Kolavennu do not teach the limitations of the claims. In particular, none of the cited prior art teaches all three of the conditions being met by two of the 3D block regions. Hence, none of the cited prior art, either alone or in combination thereof, teaches the combination of limitations in the cited claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2022/0345813 A1 para [0072] teaches determining audio source locations and depths using image data and audio information and determining correlation; US 8,265,341 B2 Claim 1 teaches correlating an identified voice to a user using different images and determined voice source locations at different times.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN S BLANKENAGEL whose telephone number is (571)270-0685. The examiner can normally be reached 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 571-272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN S BLANKENAGEL/Primary Examiner, Art Unit 2658